              So Ordered.

Dated: April 22nd, 2021




                         UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF WASHINGTON

     In re:                                          Case No. 18-03197-FPC7

     GIGA WATT, INC., a Washington
     corporation,

                    Debtor.
     MARK D. WALDRON, as Chapter 7
     Trustee,
                                                     Adversary No. 20-80031
                               Plaintiff,
                                                     ORDER DETERMINING THAT
               v.                                    PROCEEDING IS NON-CORE

     PERKINS COIE, LLP, a Washington
     limited liability partnership; LOWELL
     NESS, an individual and California
     resident; GIGA WATT PTE, LTD., a
     Singapore corporation; and ANDREY
     KUZENNY, a citizen of the Russian               NOT FOR PUBLICATION
     Federation;
                             Defendants,
          and

     THE GIGA WATT PROJECT, a
     partnership,

                          Nominal Defendant.

              This adversary proceeding is based on the Plaintiff’s allegations that the

     bankruptcy estate was harmed when the law firm of Perkins Coie, LLP, Lowell


     ORDER THAT PROCEEDING IS NON-CORE- Page 1
       20-80031-FPC       Doc 50    Filed 04/22/21    Entered 04/22/21 12:43:07   Pg 1 of 7
Ness, a partner at the law firm, and Andrey Kuzenny, CEO of Giga Watt, PTE

Ltd., each breached fiduciary duties when they caused the premature release of

funds that were held, pursuant to an unwritten escrow agreement, in the law firm’s

trust account. 1 On February 5, 2021, the Chapter 7 Trustee filed a Motion for a

Determination that Proceeding is Core. (Adv. ECF No. 38) The Plaintiff’s Motion

was opposed by Perkins Coie, LLP, and Lowell Ness, who are jointly referred to in

this order as “Perkins.” The Court reviewed the files and records herein, heard

argument of the parties, and was fully advised in the premises.

A.      ANALYSIS

        The Bankruptcy Act of 1978 originally gave bankruptcy courts “jurisdiction

over all civil proceedings arising under or related to cases under title 11.” 28

U.S.C. § 1471(b), (c). The United States Supreme Court declared the provision

unconstitutionally broad and held that Congress may not delegate the power to

adjudicate “state-created private rights,” which are the sole province of Article III

courts. Northern Pipeline Constr. Co. v. Marathon Pipe Line Co., 458 U.S. 50, 71,

102 S. Ct. 2858, 73 L. Ed. 2d 598 (1982); In re Adams, 761 F.2d 1422, 1424 (9th

Cir. 1985). Thereafter, Congress passed the Bankruptcy Amendments and Federal




1
 The procedural and factual background of the case is more fully set forth in the
contemporaneous Order Granting Motion to Strike Jury Demand.


ORDER THAT PROCEEDING IS NON-CORE- Page 2
     20-80031-FPC     Doc 50     Filed 04/22/21    Entered 04/22/21 12:43:07        Pg 2 of 7
Judgeship Act of 1984, creating a distinction between “core” proceedings and

“non-core” proceedings. 28 U.S.C. § 157.

      “Th[e] distinction between core and non-core is important, because it

determines how the claims must be treated.” In re Harris Pine Mills, 44 F.3d 1431,

1436 (9th Cir. 1995). Bankruptcy judges may “hear and determine” core

proceedings upon which the bankruptcy court “may enter appropriate orders and

judgments.” 28 U.S.C. § 157(b)(1). Judgments in core proceedings are subject to

normal appellate review. By contrast, absent consent of the parties, bankruptcy

judges may only “hear” non-core proceedings and are required to submit proposed

findings of fact and conclusions of law to the district court for de novo review on

timely objection. Id. § 157(c)(1), (e); Harris Pine Mills, 44 F.3d at 1436 (“‘In non-

core matters, the bankruptcy court acts as an adjunct to the district court, in a

fashion similar to that of a magistrate or special master’”)(quoting In re

Cinematronics, 916 F.2d 1444, 1449 (9th Cir. 1990)).

      Core matters are defined by 28 U.S.C. § 157(b) as “proceedings arising

under title 11, or arising in a case under title 11.” Id.; see also In re Gruntz, 202

F.3d 1074, 1081 (9th Cir. 2000)(“In general, a core proceeding in bankruptcy is

one that invokes a substantive right provided by title 11 or . . . a proceeding that,

by its nature, could arise only in the context of a bankruptcy case.”). By contrast,

“[n]on-core proceedings are those not integral to the restructuring of debtor-


ORDER THAT PROCEEDING IS NON-CORE- Page 3
  20-80031-FPC      Doc 50    Filed 04/22/21   Entered 04/22/21 12:43:07     Pg 3 of 7
creditor relations and not involving a cause of action arising under title 11.” Harris

Pine Mills, 44 F.3d at 1436.

      28 U.S.C. Section 157(b)(2) sets forth a non-exhaustive list of matters that

are considered core proceedings under Title 11. 28 U.S.C. § 157(b)(2)(A)-(O); see

also Dunmore v. United States, 358 F.3d 1107, 1114 (9th Cir. 2004). Of these

fifteen provisions, two, (A) and (O), are considered “catch-all” categories.

“[C]ore” jurisdiction statutorily includes ‘matters concerning the administration of

the estate,’ 28 U.S.C. § 157(b)(2)(A) and ‘other proceedings affecting the

liquidation of the assets of the estate or the adjustment of the debtor-creditor . . .

relationship.’ Id. at § 157(b)(2)(O).” In re Southmark Corp., 163 F.3d 925, 930

(5th Cir. 1999).

      In cases where claims fall under the catch-all categories, courts have differed

regarding which claims are considered core as opposed to merely related matters.

The Ninth Circuit has adopted a relatively narrow interpretation, requiring

something more than literal applicability of the catchall provisions. In re

Castlerock Properties, 781 F.2d 159, 162 (9th Cir. 1986)(“[S]tate law contract

claims that do not specifically fall within the categories of core proceedings

enumerated in 28 U.S.C. § 157 (b)(2)(B)-(N) are related proceedings under

§ 157(c) even if they arguably fit within the literal wording of the two catch-all

provisions, sections § 157(b)(2)(A) and (O).”). Compare In re ACI-HDT Supply


ORDER THAT PROCEEDING IS NON-CORE- Page 4
  20-80031-FPC      Doc 50     Filed 04/22/21   Entered 04/22/21 12:43:07    Pg 4 of 7
Co., 205 B.R. 231, 236 (B.A.P. 9th Cir. 1997)(“[A] state law claim against a non-

debtor in his individual capacity . . . not fall[ing] squarely within § 157(b)(2)(B)-

(N) could not be a core proceeding merely by virtue of the catch-all provisions of

§157(b)(2)(A) or (O)”)(citing Cinematronics, 916 F.2d at 1450) with In re Coastal

Plains, Inc., 326 B.R. 102, 109 (Bankr. N.D. Tex. 2005)(“To be sure, this action

for breach of a fiduciary duty arises from the Trustee's administration of the

bankruptcy case and necessarily involves his services to the Debtor’s

estate. Simply put, this claim could not arise were it not for the underlying

bankruptcy case.”).

        As such, the Ninth Circuit has defined core proceedings to include

administrative matters that arise only in bankruptcy and would not exist outside of

the bankruptcy. Harris Pine Mills, 44 F.3d at 1431; In re Eastport, 935 F.2d 1071,

1076 (9th Cir. 1991).

B.      SUMMARY OF THE PARTIES’ ARGUMENTS

        In this case, the Chapter 11 Trustee, as Plaintiff, argues that Perkins’ request

to “setoff” claims of the Trustee’s alleged impropriety cannot be resolved without

resolving the Plaintiff’s claims and therefore this adversary proceeding is a core

matter. The Trustee relies upon In re Thorpe Insulation Co., 671 F.3d 1011, 1022

(9th Cir. 2012)(only a bankruptcy court should decide if the administration of an

estate gives rise to a claim for damages). By contrast, Perkins argues that the


ORDER THAT PROCEEDING IS NON-CORE- Page 5
     20-80031-FPC    Doc 50   Filed 04/22/21   Entered 04/22/21 12:43:07     Pg 5 of 7
Trustee’s claims based on pre-petition conduct under state law could exist outside

of the bankruptcy and therefore, the claims are “non-core.” Perkins asserts the

Trustee’s argument is foreclosed by Newbery Corp. v. Fireman’s Fund Ins. Co., 95

F.3d 1392, 1398-1400 (9th Cir. 1996). Moreover, Perkins asserts that its

affirmative defense is more properly characterized as “recoupment” rather than

“setoff” and does not implicate the claims allowance process (which is core) or the

equitable jurisdiction of the bankruptcy court. See id. at 1388-1400.2

C.      CONCLUSION

        Perkins is correct. The Plaintiff’s claim that Perkins breached a fiduciary

duty when it released funds from the trust account is a claim that exists, if at all,

pursuant to applicable nonbankruptcy law. In other words, the claim does not

depend on bankruptcy laws for its existence and is therefore, “non-core.”

Moreover, the “non-core” nature of the claim is not transformed by Perkins’

affirmative defense because Perkins does not seek affirmative relief from the




2
  Recoupment “‘is the setting up of a demand arising from the same transaction as the plaintiff's
claim or cause of action, strictly for the purpose of abatement or reduction of such claim.’”
Newbery, 95 F.3d at 1399 (quoting 4 Collier on Bankruptcy, ¶ 553.03, at 553–15 (15th ed.1995))
(emphasis in original). It involves “netting out debt,” Oregon v. Harmon (In re Harmon), 188
B.R. 421, 425 (9th Cir. B.A.P. 1995), and is allowed “because it would be inequitable not to
allow the defendant to recoup those payments against the debtor's subsequent claim.” Newbery,
95 F.3d at 1401; Long Term Disability Plan of Hoffman–La Roche, Inc. v. Hiler (In re Hiler), 99
B.R. 238, 243 (Bankr.D.N.J.1989) ( “[T]he application of recoupment goes to the equity of the
claim.”). The justification for the defensive use of recoupment in bankruptcy is that there is no
independent basis for a “debt,” and therefore there is no “claim” against estate property. In Re
Harmon, 188 B.R. at 425.

ORDER THAT PROCEEDING IS NON-CORE- Page 6
     20-80031-FPC     Doc 50    Filed 04/22/21     Entered 04/22/21 12:43:07        Pg 6 of 7
Debtor other than the right, if any, to recover fees and costs in the event it is the

prevailing party.

D.      ORDER

        This adversary action is non-core and therefore the Plaintiff’s Motion for a

Determination that Proceeding is Core (ECF No. 38) is DENIED. Unless the

District Court withdraws the reference, 3 and in light of this Court

contemporaneously granting the Motion to Strike Jury Demand and denying the

Motion to Compel Arbitration, the parties will try this case in the Bankruptcy

Court. After the trial, the Bankruptcy Court will prepare findings of fact and

conclusions of law. If a party timely objects to those findings of fact and

conclusions of law, the Bankruptcy Court’s findings of fact and conclusions of law

will be submitted to the District Court for de novo review.




                                      ///End of Order///




3
 Pursuant to Local Bankruptcy Rule 5011-1(c), this Court is preparing a transmittal letter that
will be submitted to the United States District Court for the Eastern District of Washington.

ORDER THAT PROCEEDING IS NON-CORE- Page 7
     20-80031-FPC     Doc 50     Filed 04/22/21    Entered 04/22/21 12:43:07         Pg 7 of 7
